DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 03/14/2020 have been fully considered but they are not persuasive.
At page 6, Applicant argues that, 
To expedite prosecution claims 1, 10, and 19 have been amended to included “prior to receiving a request for a modified media segment from the client device.” Support for this amendment can be found throughout the Specification for example in Fig. 5 and on pages 11-12. It is submitted that no new matter has been added with these amendments.

In response, Examiner respectfully disagrees and submits that upon reviewing the specification, including subject matter in Fig. 5 and on pages 11-12, Examiner does not find any support for the new limitation of “requesting all media segments from the modified playlist prior to receiving a request for a modified media segment from the client device.”
Specifically, from line 1, page 11 to line 9, page 12, there is no mention of a modified playlist, let alone requesting all media segments from the modified playlist. Line 10 of page 12, for the first time, describes a modified media playlist 530 being generated. Line 13 of page 12 says the modified media playlist is then re-encrypted.
There is nothing else mentioning requesting all media segments from the modified playlist, let alone requesting all media segments from the modified playlist prior to receiving a request for a modified media segment from the client device.
Reviewing Fig. 5, Examiner finds that any segment request being made is a request for a modified segment after step “modify segment” 531, which corresponds to the recited steps h) and i).
Applicant is requested to clarify support for the new limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “requesting all media segments from the modified playlist prior to receiving a request for a modified media segment from the client device,” which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (see Response to Arguments above for details).
Claims 10 and 19 are rejected for the same reason as discussed in claim 1 above.
Claims 3-9, 12-18, and 20 are dependent claims thus inheriting the rejected feature and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484